Exhibit 99.3 Deep Down, Inc. Unaudited Pro Forma Combined Condensed Financial Statements of Deep Down, Inc. and Flotation Technologies, Inc. The following unaudited pro forma combined condensed financial statements are based on the historical financial statements of Flotation Technologies, Inc. and Deep Down, Inc. after giving effect to the acquisition of Flotation Technologies, Inc.The unaudited pro forma combined condensed balance sheets as of March 31, 2008 are presented to give effect to the acquisition as if it occurred on March 31, 2008. The unaudited pro forma combined condensed statements of operations for the three months ended March 31, 2008, the twelve months ended December 31, 2007 and December 31, 2006, respectively, are presented as if the acquisition had taken place on January 1, 2006 by combining the historical results of Flotation Technologies, Inc. and Deep Down, Inc. The pro forma combined condensed financial statements are presented for informational purposes only and are not necessarily indicative of the results of operations that actually would have been achieved had the acquisition been consummated as of that time, or is it intended to be a projection of future results.The unaudited pro forma results were as follows: Deep Down, Inc. Unaudited Pro Forma Combined Condensed Financial Statements of Deep Down, Inc. and Flotation Technologies, Inc. Unaudited Pro Forma Combined Condensed Balance Sheets As of March 31, 2008 Historical Historical Flotation Purchase Deep Technologies, Accounting Pro Forma Down, Inc. Inc. Entries Entries Combined Assets Cash and equivalents $ 3,678,318 $ 852,444 $ (22,100,000 ) (b) $ 37,125,000 (c) $ 19,555,762 Accounts receivable 7,469,386 2,704,565 10,173,951 Prepaid expenses and other current assets 1,335,237 829,776 - 2,165,013 Work in progress 1,106,891 - 1,106,891 Total current assets 13,589,832 4,386,785 (22,100,000 ) 37,125,000 33,001,616 Property and equipment, net 5,058,557 3,652,974 986,288 (a) 9,697,819 Other assets, net of accumulated amortization 1,122,050 21,050 - - 1,143,100 Intangibles 4,284,588 - 14,796,609 (a) 19,081,197 Goodwill 10,660,669 - 1,977,389 (a) 12,638,058 Total assets $ 34,715,696 $ 8,060,809 $ (4,339,715 ) $ 37,125,000 $ 75,561,790 Liabilities and Stockholders' Equity Accounts payable and accrued liabilities $ 2,966,215 $ 1,451,654 $ 181,227 (a) $ - 4,599,095 Deferred revenue 135,000 63,593 - - 198,593 Other current liabilities - 684,419 - - 684,419 Payable to Mako shareholders 1,243,571 - - - 1,243,571 Current portion of long-term debt 330,399 - - - 330,399 Total current liabilities 4,675,185 2,199,666 181,227 - 7,056,078 Long-term debt, net of accumulated discount 11,054,959 1,697,763 - - 12,752,722 Total liabilities $ 15,730,144 $ 3,897,429 $ 181,227 $ - $ 19,808,799 Stockholders' equity: Common stock, $0.001 par value, 490,000,000 shares authorized, 115,846,019 and 174,703,162 issued and outstanding, respectively 115,846 200 1,514 (b) 57,143 (c) 174,703 Paid in capital 21,306,461 - 1,542,936 (b) 37,067,857 (c) 59,917,254 Retained earnings (2,436,755 ) 4,163,180 (6,065,392 ) (a) - (4,338,967 ) Total stockholders' equity 18,985,552 4,163,380 (4,520,941 ) 37,125,000 55,752,990 Total liabilities and stockholders' equity $ 34,715,696 $ 8,060,809 $ (4,339,715 ) $ 37,125,000 $ 75,561,790 See accompanying notes to pro forma combined condensed financial statements. 2 Deep Down, Inc. Unaudited Pro Forma Combined Condensed Financial Statements of Deep Down, Inc. and Flotation Technologies, Inc. Unaudited Pro Forma Combined Condensed Statements of Operations For the Three Months Ended March 31, 2008 Historical Historical Flotation Combined Deep Down, Inc. Technologies, Inc. Pro Forma Pro Forma March 31, 2008 March 31, 2008 Entries Results Revenues $ 6,279,465 $ 4,877,108 $ - $ 11,156,573 Cost of sales 3,876,371 3,377,955 - 7,254,326 Gross profit 2,403,094 1,499,153 - 3,902,247 Operating expenses: Selling, general & administrative 1,762,247 552,015 22,028 (f) 2,336,290 Depreciation and amortization 298,149 110,944 204,784 (e) 613,877 Total operating expenses 2,060,396 662,959 226,812 2,950,167 Operating income (loss) 342,698 836,194 (226,812 ) 952,080 Total other expense (701,511 ) (34,868 ) - (736,379 ) Income (loss) from continuing operations (358,813 ) 801,326 (226,812 ) 215,701 Income tax benefit (expense) 269,366 - (296,491 ) (d) (27,125 ) Net income (loss) $ (89,447 ) $ 801,326 $ (523,303 ) $ 188,576 Basic earnings per share $ (0.00 ) $ 0.00 Shares used in computing basic per share amounts 87,185,242 146,042,385 Diluted earnings per share $ (0.00 ) $ 0.00 Shares used in computing diluted per share amounts 87,185,242 151,943,027 See accompanying notes to pro forma combined condensed financial statements. 3 Deep Down, Inc. Unaudited Pro Forma Combined Condensed Financial Statements of Deep Down, Inc. and Flotation Technologies, Inc. Unaudited Pro Forma Combined Condensed Statements of Operations For the Year Ended December 31, 2007 Historical Historical Flotation Combined Deep Down, Inc. Technologies, Inc. Pro Forma Pro Forma December 31, 2007 December 31, 2007 Entries Results Revenues $ 19,389,730 $ 13,410,002 $ - $ 32,799,732 Cost of sales 13,020,369 8,117,600 - 21,137,969 Gross profit 6,369,361 5,292,402 - 11,661,763 Operating expenses: Selling, general & administrative 4,284,553 1,678,917 88,112 (f) 6,051,582 Depreciation and amortization 426,964 322,130 819,135 (e) 1,568,229 Total operating expenses 4,711,517 2,001,047 907,247 7,619,811 Operating income (loss) 1,657,844 3,291,355 (907,247 ) 4,041,952 Total other income (expense) (335,662 ) 766,477 - 430,815 Income (loss) from continuing operations 1,322,182 4,057,832 (907,247 ) 4,472,767 Income tax expense (369,673 ) - (1,501,398 ) (d) (1,871,071 ) Net income (loss) $ 952,509 $ 4,057,832 $ (2,408,645 ) $ 2,601,696 Basic earnings per share $ 0.01 $ 0.02 Shares used in computing basic per share amounts 73,917,190 132,774,333 Diluted earnings per share $ 0.01 $ 0.02 Shares used in computing diluted per share amounts 104,349,455 163,206,598 See accompanying notes to pro forma combined condensed financial statements. 4 Deep Down, Inc. Unaudited Pro Forma Combined Condensed Financial Statements of Deep Down, Inc. and Flotation Technologies, Inc. Unaudited Pro Forma Combined Condensed Statements of Operations For the Year Ended December 31, 2006 Historical Deep Down, Inc. Historical Flotation From Inception Technologies, Inc. Combined June 29, 2006 to Year Ended Pro Forma Pro Forma December 31, 2006 December 31, 2006 Entries Results Revenues $ 978,047 $ 6,379,574 $ - $ 7,357,621 Cost of sales 565,700 3,699,075 - 4,264,775 Gross profit 412,347 2,680,499 - 3,092,846 Operating expenses: Selling, general & administrative 3,600,627 1,563,387 88,112 (f) 5,252,126 Depreciation and amortization 27,161 72,365 819,135 (e) 918,661 Total operating expenses 3,627,788 1,635,752 907,247 6,170,787 Operating income (loss) (3,215,441 ) 1,044,747 (907,247 ) (3,077,941 ) Total other expense (62,126 ) (7,024 ) - (69,150 ) Income (loss) from continuing operations (3,277,567 ) 1,037,723 (907,247 ) (3,147,091 ) Income tax expense (22,250 ) - (383,958 ) (d) (406,208 ) Net income (loss) $ (3,299,817 ) $ 1,037,723 $ (1,291,205 ) $ (3,553,298 ) Basic earnings per share $ (0.04 ) $ (0.03 ) Shares used in computing basic per share amounts 76,701,569 135,558,712 Diluted earnings per share $ (0.04 ) $ (0.03 ) Shares used in computing diluted per share amounts 76,701,569 135,558,712 See accompanying notes to proforma combined condensed financial statements. 5 Deep Down, Inc. Unaudited Pro Forma Combined Condensed Financial Statements of Deep Down, Inc. and Flotation Technologies, Inc. The Unaudited Pro Forma Combined Condensed Statements include the following pro forma assumptions and entries: (a) Purchase accounting related to assets acquired and liabilities assumed as part of the transaction: Deep Down obtained an independent valuation of the assets and liabilities as of the purchase date of May 1, 2008.The fair value of the property, plant and equipment will be depreciated over estimated useful lives of 3 to 39 years using the straight-line method.Deep Down has estimated the fair value of Flotation’s identifiable intangible assets as follows: Estimated Average Remaining Fair Value Useful Life Trademarks $ 2,039,000 40 Technology 11,209,000 25 Non-compete covenant 879,000 3 Customer relationship 670,000 25 $ 14,797,000 (b) Amounts reflect the total purchase price of $23.8 million including approximately $181,227 of transaction expenses and $121,793 Black Scholes fair market valuation of the warrants issued: Cash $ 22,100,000 Certain transaction costs 181,227 Fair market value of common stock 1,422,857 Fair market value of warrants issued 121,793 Total purchase price $ 23,825,877 (c) Represents par value and additional paid-in capital related to shares of common stock issued in the private placement to outside third party investors.Deep Down sold 57,142,857 shares to institutional investors on June 5, 2008, for approximately $37.1 million in net proceeds, or $0.70 per share. Deep Down used $22.1 millionfor the purchase of Flotation. The remaining $15 million in proceeds was used to pay off debt and working capital puposes, and are not reflected in these pro forma amounts. (d) Represents estimated income tax accruals for the respective periods at Deep Down’s estimated combined effective rate of 37%. Flotation was an S-Corp, and as such did not accrue income taxes in its historical financial statements. (e) Amortization of the intangible assets at a rate of $68,261 per month based on the lives in the table above. (f) Recognition of stock based compensation from employee stock options issued in connection with the acquisition of Flotation. Deep Down is recognizing $7,343 per month for the respective time periods. The table below reflects the assumptions used for warrant and option grants in the three months ended March 31, 2008: Expected life (in years) 2-3 years Risk-free interest rate 2.52 % - 2.84% Volatility 51.7% - 53.3% Dividend yield 0% 6
